Citation Nr: 1401883	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-30 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for recurrent tinnitus.

2. Entitlement to an initial evaluation in excess of 10 percent for service-connected coronary artery disease.

3. Entitlement to service connection for a skin condition/skin cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1965 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to an initial evaluation in excess of 10 percent for coronary artery disease and entitlement to service connection for a skin condition/skin cancer, to include as secondary to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO in Lincoln, Nebraska.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus was first manifest during active service and has persisted chronically since.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran asserts entitlement to service connection for tinnitus as directly related to active service.  Specifically, he notes he was exposed to acoustic trauma from jet engines, rockets, grenades, and mortars, during active duty with the U.S. Navy.  He contends that his tinnitus had its onset during service and continues to this date.  February 2011 Tinnitus Questionnaire.

A review of the Veteran's service treatment records does not reveal complaints or a diagnosis of tinnitus.  During the development of the Veteran's claim, he was provided a VA examination in April 2011.  Following a review of the claims file and audiological examination of the Veteran, the VA examiner opined that it is less likely than not that the Veteran's tinnitus is a result of noise exposure during his military service.  

The Board observes that tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and persistent symptoms since service sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since his period of active service.  He has consistently asserted that he has suffered from tinnitus since service.  February 2011 Tinnitus Questionnaire; April 2011 VAMC Audiological Examination.  In light of this, the Board finds the Veteran's statements are credible.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.




ORDER

Service connection for tinnitus is granted.


REMAND

I. Coronary Artery Disease

The Veteran seeks entitlement to an initial evaluation in excess of 10 percent for service-connected coronary artery disease.  For VA purposes, exams for all heart conditions require a determination of whether or not cardiac hypertrophy or dilation is present.  See 38 C.F.R. § 4.100.  The suggested order of testing for cardiac hypertrophy or dilatation is EKG, then chest x-ray (PA and lateral), then echocardiogram.  An echocardiogram is only necessary if the other two tests are negative.  

In April 2011, the Veteran was provided with a VA examination to determine the nature and severity of the Veteran's coronary artery disease.  However, as noted in the examination report, the examiner only conducted an x-ray.  The Veteran should have been afforded an EKG and in the event that both the EKG and x-ray were negative an echocardiogram should have been performed as well.  Therefore, a new VA examination must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").
  
II. Chronic Skin Disorder

In addition, the Veteran seeks entitlement to service connection for a skin condition/skin cancer, to include as secondary to herbicide exposure.  The Board observes that in a December 2012 letter the Veteran's representative states that Dr. Jennifer H. Alberts, a private dermatologist, provided a positive nexus opinion linking the Veteran's non-melanoma skin cancers to active duty service.  Though some records of Veteran's treatment with Dr. Jennifer H. Alberts are included in the record the nexus opinion in question is not.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his coronary artery disease.  All necessary testing should be conducted (to include EKG, chest X-ray and, if necessary, echocardiogram), the examiner should report at what METs workload the Veteran reports such symptoms as dyspnea, fatigue, angina, dizziness, or syncope, and provide a full description of the effects of the coronary artery disease upon the Veteran's employment and daily life.  Finally, the Veteran's left ventricular ejection fraction should be noted.  The claims folder must be made available to the examiner in connection with the examination. 

2. Request that the Veteran identify any private opinion by Dr. Jennifer H. Alberts linking Veteran's non-melanoma skin cancers to active duty service and ask that the Veteran provide a 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs as to the records containing the opinion.  Associate with the claims file any records identified by the Veteran in a 21-4142.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


